Order entered February 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00610-CR
                                      No. 05-16-00611-CR

                                JITENDER SINGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause No. 219-81690-2014 & 219-82997-2014

                                            ORDER
       Appellant’s brief was due November 6, 2016. By postcard dated November 21, 2016, we

notified appellant that the time for filing the brief had expired. We directed appellant to file,

within ten days, his brief and a motion to extend time to file it. On November 23, 2016,

appellant attempted to file an extension motion but it was rejected for failing to comply with rule

9 of the Texas Rules of Appellate Procedure. Appellant was instructed to refile the motion

within three days. Over two weeks later, appellant filed a request for additional time to file his

brief which we granted. Appellant’s brief, due January 16, 2017, has not been filed and we have

had no communication from him regarding the brief or this appeal.
        We ORDER appellant to file his brief by February 15, 2017. If appellant fails to do so,

we will take whatever action we deem appropriate including abating this appeal for a hearing in

the trial court.

                                                   /s/    LANA MYERS
                                                          JUSTICE